
	

116 S1168 IS: Equal Campus Access Act of 2019
U.S. Senate
2019-04-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 1168
		IN THE SENATE OF THE UNITED STATES
		
			April 11, 2019
			Mr. Blunt (for himself, Mr. Lankford, and Mr. Scott of South Carolina) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To amend the Higher Education Act of 1965 to ensure campus access at public institutions of higher
			 education for religious groups.
	
	
		1.Short title
 This Act may be cited as the Equal Campus Access Act of 2019.
 2.Campus access for religious groupsPart B of title I of the Higher Education Act of 1965 (20 U.S.C. 1011 et seq.) is amended by adding at the end the following:
			
 124.Campus access for religious groupsNone of the funds made available under this Act may be provided to any public institution of higher education that denies to a religious student organization any right, benefit, or privilege that is otherwise afforded to other student organizations at the institution (including full access to the facilities of the institution and official recognition of the organization by the institution) because of the religious beliefs, practices, speech, leadership standards, or standards of conduct of the religious student organization..
		
